DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS Office Action is in response to applicant’s election filed on 10/14/21.

Election/Restrictions
Applicant’s election without traverse of species 2, figs 2-6 in the reply filed on 10/14/21 is acknowledged. Applicant recites that claims 1-6, 9 and 10 read in the elected species.
Claims 7 and 8 are withdrawn since are drawn to a non-elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 4,262,503 to Kuebler.

    PNG
    media_image1.png
    810
    1192
    media_image1.png
    Greyscale

Kuebler discloses a door barricade device that comprises a bar (16 and 22) and a pair of structures (12 and 14) at each side of the bar. Each structure comprises a post (20 and 26) and a foot (18 and 24).
The structures are configured to slide under a door and to be sized to fit and engage a predetermined door frame configuration.
The door and the room can be any desired door/room, like a school classroom.
The bar is composed of two portions (16 and 22) telescopically connected (at 32) to each other by sliding one portion within the other portion, and a locking device (figs 3-5) to lock a predetermined width. 

Claim(s) 1-6, 9 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 2018167479 to Penson et al (Penson).

    PNG
    media_image2.png
    656
    1298
    media_image2.png
    Greyscale

Penson discloses a door barricade device that comprises a bar (112) and a pair of structures (114 and 116) at each side of the bar. Each structure comprises a post (120 and 122) and a foot (111 and 115).
The structures are configured to slide under a door and to be sized to fit and engage a predetermined door frame configuration.
The door and the room can be any desired door/room, like a school classroom.
The bar is composed of two portions (113a and 113b) telescopically connected (at 140) to each other by sliding one portion within the other portion, and a locking device (142) to lock a predetermined width. 

Claim(s) 1, 2, 5, 6 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by  
US Pat No 10,407,954 to Lowe.

    PNG
    media_image3.png
    981
    1430
    media_image3.png
    Greyscale

Lowe discloses a door barricade device that comprises a bar (110) and a pair of structures at each side of the bar. Each structure comprises a post (130 and 132) and a foot (120 and 122).
The structures are configured to slide under a door and to be sized to fit and engage a predetermined door frame configuration.
The door and the room can be any desired door/room, like a school classroom

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 3, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,407,954 to Lowe in view of 4,262,503 to US Pat No 4,262,503 to Kuebler.
Lowe fails to disclose the use of a telescopically connection to adjust the predetermined width, by having the bar composed of 2 portions,  sliding one portion within the other portion, and a locking feature to lock the predetermined width. Lowe uses a different way, by sliding the structures.
Kuebler teaches that it is well known in the art to provide a similar barricade, wherein the bar is composed of two portions (16 and 22) telescopically connected (at 32) to each other by sliding one portion within the other portion, and a locking device (figs 3-5) to lock a predetermined width. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the adjustment feature described by Lowe, as one using a telescopical connection, as taught by Kuebler, in order to provide a simpler way to adjust the width desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



October 22, 2021